Case 19-11181-JNP          Doc 11      Filed 03/22/19 Entered 03/22/19 17:38:16                 Desc Main
                                       Document     Page 1 of 2


KML Law Group, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Suite 406
Westmont, NJ 08108
(215) 627-1316
Attorneys for Specialized Loan Servicing LLC as servicer for Deutsche Bank National Trust Company, as
Trustee for HSI Asset Securitization Corporation Trust 2007-WF1

                                                                   IN THE UNITED STATES
IN THE MATTER OF:                                               BANKRUPTCY COURT FOR THE
                                                                  DISTRICT OF NEW JERSEY
Carmen G. Matos
                                                                           CHAPTER 7
      DEBTOR(S),                                                       CASE NO. 19-11181 JNP

                                                                NOTICE OF MOTION FOR RELIEF
                                                                        FROM STAY



TO:

Carmen G. Matos
902 Cheltenham Drive
Vineland, NJ 08360

Seymour Wasserstrum
Law Offices of Seymour Wasserstrum
205 West Landis Avenue
Vineland, NJ 08360

MARCHAND, JOSEPH
117-119 West Broad St.
PO Box 298
Bridgeton, NJ 08302

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102



        PLEASE TAKE NOTICE THAT the undersigned attorney for Specialized Loan Servicing LLC

as servicer for Deutsche Bank National Trust Company, as Trustee for HSI Asset Securitization

Corporation Trust 2007-WF1, will apply to the UNITED STATES BANKRUPTCY COURT, located at

401 Market Street, P.O. Box 2067; Camden, NJ, for an Order to Grant Relief from the Automatic Stay to

authorize the moving parties to prosecute a foreclosure action for the reason that the debtors have failed to
Case 19-11181-JNP         Doc 11     Filed 03/22/19 Entered 03/22/19 17:38:16               Desc Main
                                     Document     Page 2 of 2



maintain their monthly mortgage payments to the Secured Creditor as more particularly set forth in the

certification submitted herewith. Costs and counsel fees will also be requested. The property involved is

known as 902 Cheltenham Drive, Vineland NJ 08360. The hearing on this matter is scheduled for April

16, 2019 at 10:00 A.M.




                                                /s/ Denise Carlon, Esq.
                                                Denise Carlon, Esquire
                                                Brian C. Nicholas, Esquire
                                                KML Law Group, P.C.
                                                216 Haddon Avenue, Suite 406
                                                Westmont, NJ 08108
                                                (215) 627-1316
                                                dcarlon@kmllawgroup.com
                                                Attorney for Specialized Loan Servicing LLC as servicer
                                                for Deutsche Bank National Trust Company, as Trustee
                                                for HSI Asset Securitization Corporation Trust 2007-WF1
Dated: March 22, 2019
